DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 05/19/2021.  These drawings are acceptable.
Terminal Disclaimer
The terminal disclaimer filed on 08/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,273,902 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 in lines 2 states, “a body portion formed of steel,” claim 11 in line 13 then states “wherein said body portion is formed of steel.” The examiner considers this to be a repeated non-further limiting claim limitation and suggests amending the claim to remove the recitation seen in line 13 of claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The prior final Non-Final rejection relied on Lineton et al. US 20170145952 A1 (Lineton) in a 102(a)(2) type rejection. Lineton is identified as being assigned to FEDERAL-MOGUL CORPORATION and the current application is assigned to Tenneco Inc. The examiner was informed by the attorney that the Federal Mogul Corporation changed names to Federal Mogul LLC and then to Tennecco. The attorney also stated that in the assignment document for the parent application 15/436,966 from which my application is a continuation thereof identified by Reel #041299 and Frame# 0535 seen attached, the assignee assigns all rights to its successors. Based on this facts the examiner considers Lineton to no longer be eligible as prior art and the examiner has withdrawn the prior Non-Final rejection based on Lineton.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideo Yamashita US 20160273483 A1 (Yamashita) in view of Samuel Bradstreet US 2978360 A (Bradstreet) further in view of web article published by New Atlas Mercedes introduces hi-tech pistons made from steel (New Atlas). 
Regarding claim 1, Yamashita (Abstract, Fig.1, par [0035]) discloses a piston (10) comprising: a body portion, said body portion including an upper wall (UW, see annotated Fig. 1 below), said upper wall including an upper combustion surface (UCS), a ring belt (18, 20 22) depending from said upper wall and extending circumferentially around a central longitudinal axis of said piston, said ring belt including an upper land (14), a pair of pin bosses (16, Fig. 1 only shows one pin boss, but it is common knowledge in the art that a pair of pion bosses is required to correctly support piston pin) depending from said upper wall (UW), and a pair of skirt panels (12, Fig. 1 only shows one side of the piston, however it would be obvious to a person of ordinary skill in the art that a second piston skirt panel would be present on the opposite side of the piston for balancing forces associated with the piston during piston operation) depending from said ring belt and coupled to said pin bosses, a thermal barrier layer (32, 34 pars [0036-0037]) applied to 

    PNG
    media_image1.png
    669
    739
    media_image1.png
    Greyscale

Yamashita fails to disclose where the piston body is formed from steel, where the piston body includes an undercrown surface, wherein the ceramic 
Bradstreet (Fig. 1 and Col. 1L. 21-59, Col.2 L.1-5, Col.3 L.60-63 Col.5 L.11-16 )however discloses applying a ceramic coating to a top surface of a piston which provides thermal insulation, wherein the ceramic material comprising the thermal barrier layer includes ceria in an amount of 90 to 100 wt% based on the total weight of the ceramic material (Claims 1, 6 and 11 and Col.4 L.1-43, which states, “it should be understood that compositions used for flame spraying or the like should contain as high a percentage of ceria (CeO2) as be readily economically achieved.”). 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the Ceria coating in the weight percent disclosed by Bradstreet as the ceramic coating of Yamashita provided Bradstreet discloses that Ceria provides both excellent heat insulation characteristics and beneficial catalytic features for further increasing engine efficiency as discussed in Col.1 L.25-60.
New Atlas discloses a piston body formed from steel, wherein said piston body includes an undercrown surface opposite a combustion surface.

    PNG
    media_image2.png
    627
    900
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form the body of the piston of Yamashita from steel instead of aluminum provided New Atlas explicitly states, “The use of steel pistons improves efficiency, as steel has a lower level of thermal conductivity when compared with aluminum, meaning higher temperatures are reached within the combustion chamber. This, in turn, leads to increased ignition quality, while the combustion duration is reduced. The overall result is lower fuel consumption and pollutant emissions. An additional advantage of using steel is that it allows the piston to be smaller in size, while also offering a greater resistance to mechanical stresses. The use of steel has also allowed engineers to reduce the gap 
Regarding claim 2, Yamashita in view of Bradstreet further in view of New Atlas disclose the limitations of claim 1 as discussed previously. Where the use of ceria as ceramic material implicitly has a thermal expansion coefficient at 21˚C ranging from 10E-6 to 11E-6 and the use of steel as the body portion of the steel piston implicitly has a thermal expansion coefficient at 21˚C ranging from 11E-6 to 14E-6 as evidenced by https://www.engineeringtoolbox.com/linear-expansion-coefficients-d_95.html. Which discloses Ceria or Cerium as having a thermal expansion coefficient of 5.2 10E-6 at 25˚C and steel as having a thermal expansion coefficient of 10 10E-6 or higher at 25˚C.
The expressed thermal expansion coefficients are identified as present at 25˚C, while this is not explicitly 21˚C. The examiner thermal expansion coefficients at temperature values 25˚C and 21˚C sufficiently close such that a prima facie case of obviousness exists where the claimed ranges or temperature values do not overlap with the prior art but are merely close as discussed by the MPEP in section 2144.05 I. 
Regarding claim 5, Yamashita in view of Bradstreet further in view of New Atlas disclose the limitations of claim 1 as discussed previously, where Yamashita further discloses wherein said ceramic material has a thermal conductivity of less than 1 W/m*K (Par [0041] states the thermal 34 < 0.5 to 30 W/m*K). Where the MPEP in section 2144.05 I. states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Regarding claim 10, Yamashita in view of Bradstreet further in view of New Atlas disclose the limitations of claim 1 as discussed previously, where Yamashita further discloses wherein said thermal barrier layer has a thickness of less than 500 microns (par [0040] discloses where the thickness of the ceramic layer forming the thermal barrier layer is 50 to 3000 um). Where the MPEP in section 2144.05 I. states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideo Yamashita US 20160273483 A1 (Yamashita) in view of web article published by New Atlas Mercedes introduces hi-tech pistons made from steel (New Atlas) further in view of Jackson et al. US 5304519 A (Jackson).
Regarding claim 3, Yamashita (Abstract, Fig.1, par [0035]) discloses a piston (10) comprising: a body portion, said body portion including an upper wall (UW, see annotated Fig. 1 above), said upper wall including an upper 
Yamashita fails to disclose where the piston body is formed from steel, where the piston body includes an undercrown surface, wherein the ceramic material comprising the thermal barrier layer includes ceria stabilized zirconia in an amount of 90 to 100 wt. %, based on the total weight of said ceramic material.
New Atlas discloses a piston body formed from steel, wherein said piston body includes an undercrown surface opposite a combustion surface.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form the body of the piston of Yamashita from steel instead of aluminum provided New Atlas explicitly states, “The use of steel pistons improves efficiency, as steel has a lower level of thermal conductivity when compared with aluminum, meaning higher temperatures are reached within the combustion chamber. This, in turn, leads to increased ignition quality, while the combustion duration is reduced. The overall result is lower fuel consumption and pollutant emissions. An additional advantage of using steel is that it allows the piston to be smaller in size, while also offering a greater resistance to mechanical stresses. The use of steel has also allowed engineers to reduce the gap between the cylinder wall and the piston – resulting in the reduction of untreated emissions.”
Jackson discloses a thermal spray coating comprising a mixture of about 30 to 90 wt% stabilized zirconia which is stabilized by an oxide ceria, and hafnia with the balance being zircon and/or its decomposition products silica and zirconia and a selected oxide in Col.3 L.14-59.
It would have been obvious to a person of ordinary skill in the art to apply the ceramic coating described by Jackson in place of the ceramic coating described by Yamashita as to provide a coating which is resistant to thermal shock, resistant to wear and resistant to pick-up of iron or iron oxides from steel as described by Jackson in Col.3 L.46-49. Further, the MPEP in section 2144.07 states, “ In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious),” therefore the examiner considers it obvious to select a known ceramic composite to make a coating made of ceramic prior to the invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideo Yamashita US 20160273483 A1 (Yamashita) in view of web article published by New Atlas Mercedes introduces hi-tech pistons made from steel (New Atlas) further in view of Burger et al. US 20090317767 A1 (Burger).
Regarding claim 4, Yamashita (Abstract, Fig.1, par [0035]) discloses a piston (10) comprising: a body portion, said body portion including an upper wall (UW, see annotated Fig. 1 above), said upper wall including an upper combustion surface (UCS), a ring belt (18, 20 22) depending from said 
Yamashita fails to disclose where the piston body is formed from steel, where the piston body includes an undercrown surface, wherein the ceramic material comprising the thermal barrier layer includes a mixture of ceria stabilized zirconia and yttria stabilized zirconia in an amount of 90 to 100 wt. %, based on the total weight of said ceramic material.
New Atlas discloses a piston body formed from steel, wherein said piston body includes an undercrown surface opposite a combustion surface.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form the body of the piston of Yamashita from steel instead of aluminum provided New Atlas explicitly states, “The use of steel pistons improves efficiency, as steel has a lower level of thermal conductivity when compared with aluminum, meaning higher temperatures are reached within the combustion chamber. This, in turn, leads to increased ignition quality, while the combustion duration is reduced. The overall result is lower fuel consumption and pollutant emissions. An additional advantage of using steel is that it allows the piston to be smaller in size, while also offering a greater resistance to mechanical stresses. The use of steel has also allowed engineers to reduce the gap between the cylinder wall and the piston – resulting in the reduction of untreated emissions.”
Burger discloses a material comprising: from 98-50% by volume of zirconia as a matrix, which is stabilized with i) either of from about 2 to 
It would have been obvious to a person of ordinary skill in the art to apply the ceramic material described by Burger in place of the ceramic coating described by Yamashita as to provide a coating which has a high mechanical strength and a relatively high fracture toughness as described by Burger in paragraph [0002], as well as exhibits a high hydrothermal stability as described by Burger in paragraph [0025]. Further, the MPEP in section 2144.07 states, “ In re Leshin,.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideo Yamashita US 20160273483 A1 (Yamashita) in view of Samuel Bradstreet US 2978360 A (Bradstreet) further in view of web article published by New Atlas Mercedes introduces hi-tech pistons made from steel (New Atlas) still further in view of Kawamura et al. JP 09268304 A (Kawamura).
Regarding claims 6-9, Yamashita in view of Bradstreet further in view of New Atlas disclose the limitations of claim 1 as discussed previously.
Yamashita fails to disclose wherein said thermal barrier layer has a gradient structure; wherein said thermal barrier layer includes a metal bond material applied to said upper combustion surface and/or said upper land of
Kawamura however discloses wherein said thermal barrier layer has a gradient structure (Abstract discloses ceramic thermal barrier applied to a piston crown or the like having a gradient structure); wherein said thermal barrier layer includes a metal bond material (SUS430 ferritic stainless steel  or other metal material as disclosed in pars [0014-0015] and claim 6) applied to said upper combustion surface and/or said upper land of said ring belt (Fig. 4), and said thermal barrier layer gradually transitions from 100 wt. % of said metal bond material to 100 wt. % ceramic material based on the total weight of said thermal barrier layer (pars [0008, 0010 and 0030-0032] and figures 5-7 disclose a transition from a ceramic such as yttria stabilized zirconia to a SUS430 ferritic stainless steel which transitions from 100 volume % ceramic material to 100 volume% metal material, where volume percent is considered to be synonymous with weight%), and an uppermost portion of said thermal barrier layer is formed entirely of said ceramic material (Where a front or upper surface is formed entirely from ceramic material as seen in Fig.1 and described in paragraph [0014]); wherein said metal bond material includes steel or a superalloy (Wherein the metal bond material comprises SUS430 ferritic stainless steel); wherein said metal bond material consists of metal in an amount of 100 wt. % based on the total weight of said metal bond material, said ceramic material consists of said ceramic in an amount of 100 wt. % based on the total weight of said 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to change the ceramic coating that is applied to a piston surface as seen in Yamashita to a gradient ceramic coating which transitions from 100 weight% ceramic to 100 weight% metal provided in order to provide a low-cost and reliable heat-insulating layer for a metal member that requires heat resistance, such as a piston crown of a diesel engine. It is an object of the present invention to provide a metal member capable of improving heat resistance performance and relaxing thermal stress by imparting a highly dense ceramic heat insulating structure as discussed in paragraph [0007] of the provided machine translation.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hideo Yamashita US 20160273483 A1 (Yamashita) in view of web article published by New Atlas Mercedes introduces hi-tech pistons made from steel (New Atlas) further in view of Samuel Bradstreet US 2978360 A (Bradstreet) still further in view of Kawamura et al. JP 09268304 A (Kawamura).
Regarding claim 11, Yamashita (Abstract, Fig.1, par [0035]) discloses a piston (10) comprising: a body portion, said body portion including an upper wall (UW, see annotated Fig. 1 above), said upper wall including an 34 < 0.5 to 30 W/m*K, please see MPEP obviousness of ranges statement in paragraph 17 of this office action), 
Yamashita fails to disclose wherein the body portion is formed from steel, wherein said body portion includes an undercrown surface opposite a combustion surface, wherein said upper combustion includes an annular first portion formed as a substantially planar surface extending along an outer periphery of said upper wall and a second portion forming a combustion bowl; said ceramic material of said thermal barrier layer includes at least one of ceria, ceria stabilized zirconia, and a mixture of ceria stabilized zirconia and yttria stabilized zirconia in an amount of 90 to 100 wt% on the total weight of said ceramic material; wherein said steel has a thermal expansion coefficient at 21˚C ranging from 11E-6 to 14 E-6, said ceria of said ceramic material has a thermal expansion coefficient at 21˚C ranging from 10E-6 to 11E-6; said thermal barrier layer has a gradient structure, said thermal barrier layer includes a metal bond material applied to said upper combustion surface and said upper land, said metal bond material includes a steel or a superalloy, said thermal barrier layer gradually transitions from 100 wt% of said metal bond material to 100 wt% of said ceramic material based on the total weight of said thermal barrier layer, and an upper most portion of said thermal barrier layer is formed entirely of said ceramic material. 
New Atlas however discloses a piston body formed from steel, wherein said piston body includes an undercrown surface opposite a combustion surface, wherein said upper combustion includes an annular first portion (A1P) formed as a substantially planar surface extending along an outer periphery of said upper wall and a second portion forming a combustion bowl (See annotated figure from New Atlas above).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form the body of the piston of Yamashita from steel instead of aluminum provided New Atlas explicitly states, “The use of steel pistons improves efficiency, as steel has a lower level of thermal conductivity when compared with aluminum, meaning higher temperatures are reached within the combustion chamber. This, in turn, leads to increased ignition quality, while the combustion duration is reduced. The overall result is lower fuel consumption and pollutant emissions. An additional advantage of using steel is that it allows the piston to be smaller in size, while also offering a greater resistance to mechanical stresses. The use of steel has also allowed engineers to reduce the gap between the cylinder wall and the piston – resulting in the reduction of untreated emissions.” Further, modifying the shape of the piston of Yamashita as to include an annular first portion formed as a substantially planar surface extending along an outer periphery of said upper wall is considered to be obvious to a person of ordinary skill in the art provided the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed apparatus was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant as discussed in MPEP section 2144 III B, where New Atlas previously disclosed the desired shape.
Bradstreet (Fig. 1 and Col. 1L. 21-59, Col.2 L.1-5, Col.3 L.60-63 Col.5 L.11-16 )however discloses applying a ceramic coating to a top surface of a piston which provides thermal insulation, wherein the ceramic material comprising the thermal barrier layer includes ceria in an amount of 90 to 100 wt% based on the total weight of the ceramic material (Claims 1, 6 and 11 and Col.4 L.1-43, which states, “it should be understood that compositions used for flame spraying or the like should contain as high a percentage of ceria (CeO2) as be readily economically achieved.”). 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the Ceria coating in the weight percent disclosed by Bradstreet as the ceramic coating of Yamashita provided Bradstreet discloses that Ceria provides both excellent heat insulation characteristics and beneficial catalytic features for further increasing engine efficiency as discussed in Col.1 L.25-60.
The use of ceria as ceramic material implicitly has a thermal expansion coefficient at 21˚C ranging from 10E-6 to 11E-6 and the use of steel as the 
The expressed thermal expansion coefficients are identified as present at 25˚C, while this is not explicitly 21˚C. The examiner thermal expansion coefficients at temperature values 25˚C and 21˚C sufficiently close such that a prima facie case of obviousness exists where the claimed ranges or temperature values do not overlap with the prior art but are merely close as discussed by the MPEP in section 2144.05 I. 
Kawamura however discloses wherein said thermal barrier layer has a gradient structure (Abstract discloses ceramic thermal barrier applied to a piston crown or the like having a gradient structure); wherein said thermal barrier layer includes a metal bond material (SUS430 ferritic stainless steel  or other metal material as disclosed in pars [0014-0015] and claim 6) applied to said upper combustion surface and/or said upper land of said ring belt (Fig. 4), and said thermal barrier layer gradually transitions from 100 wt. % of said metal bond material to 100 wt. % ceramic material based on the total weight of said thermal barrier layer (pars [0008, 0010 and 0030-0032] and figures 5-7 disclose a transition from a ceramic such as yttria 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to change the ceramic coating that is applied to a piston surface as seen in Yamashita to a gradient ceramic coating which transitions from 100 weight% ceramic to 100 weight% metal provided in order to provide a low-cost and reliable heat-insulating layer for a metal member that requires heat resistance, such as a piston crown of a diesel engine. It is an object of the present invention to provide a metal member capable of improving heat resistance performance and relaxing thermal stress by imparting a highly dense ceramic heat insulating structure as discussed in paragraph [0007] of the provided machine translation.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130025561 A1 in paragraph [0020] and figure 1a discloses a piston with a first upper wall portion, a land, ring belt with a thermal barrier coating which is formed as a gradient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/MICHAEL A KESSLER/Examiner, Art Unit 3747